 38DECISIONS OF NATIONAL LABOR RELATIONS BOARDMr Wicke,Ltd Co andLocal 151,International Ladies'GarmentWorkers'Union,AFL-CIOCases1-CA-6651 1-RC-10258 and 1-RM-716TRIAL EXAMINER'S DECISIONSTATEMENT OF THE CASEApril 20, 1970DECISION AND ORDERBY CHAIRMAN MCCULLOCHAND MEMBERSFANNINGAND BROWNOn October 27, 1969, Trial Examiner John M Dyer,issued his Decision in the above-entitled proceeding,finding that the Respondent had engaged in and wasengaging in certain unfair labor practices, and recom-mending that it cease and desist therefrom and takecertain affirmative action, as set forth in the attachedTrial Examiner's Decision The Trial Examiner found,in addition, that the Respondent's unlawful conducthad interfered with a Board election held on January9, 1969, and recommended that the election be vacatedand set aside Thereafter, the Respondent filed excep-tions to the Trial Examiner's Decision and a supportingbriefPursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the NationalLabor Relations Board has delegated its powers in con-nection with this case to a three-member panelThe Board has reviewed the rulings of the Trial Exam-inermade at the hearing and finds that no prejudicialerror was committed The rulings are hereby affirmedThe Board has considered the Trial Examiner's Decision,the exceptions and brief, and the entire record in thesecases, and hereby adopts the findings,' conclusions,and recommendations of the Trial ExaminerORDERPursuant to Section 10(c) of the National Labor Rela-tionsAct, as amended, the National Labor RelationsBoard adopts as its Order the Recommended Orderof the Trial Examiner,and hereby orders that theRespondent, Mr Wicke,Ltd Co,New Haven,Connect-icut,itsofficers,agents, successors,and assigns, shalltake the action set forth in the Trial Examiner's Recom-mended OrderIT IS FURTHER ORDERED that the petitions in Cases1-RC-10258 and 1-RM-716 be, and they hereby are,dismissed, and all proceedings held in connection there-with be, and they hereby are, vacated'Although we agree with the Trial Examiner that the Respondentsrefusal to bargain with the Union violated Section 8(a)(5) and (I)and that a bargaining order is appropriate underN L R BvGisselPacking Co395 U S 575in renderingour decision we do not finditnecessary to adopt or rule upon his finding of bad faith in Respondent srefusal to bargainJOHN M DYER,TrialExaminer On March 21, 1969,'Local 151,InternationalLadiesGarmentWorkers'Union,AFL-CIO,herein called either the Union orthe ILG,filed its charge in this matter,alleging thatMr Wicke,Ltd Co ,herein variously called Respondent, the Employer,or the Company had violated Section8(a)(1) and(5) of the ActOn October 7, 1968,the Union filed its petition foran election(Case 1-RC-10258)and on October 9, 1968,the Company filed its petition(Case 1-RM-716) TheUnion and the Company executed a Stipulation forCertification Upon Consent Election on November 22,1968, setting the election for January 9, 1969 Of theapproximate 40 eligible voters, 12 voted for the Unionand 21 against,for a total of 33 ballots The Unionfiled timely Objections to Conduct Affecting the Resultsof the Election on January 16, and on March 7 theRegional Director of Region 1 issued his report onobjections in which he found no merit to the Union'sObjections 1 and 3 and recommended that they beoverruledHe did find merit to Objection 2 and recom-mended that the objection be sustained,the electionset aside,and a new election conducted at an appropriatetime and place The Employer and the Union filedexceptions to the Regional Director's report The Boardwhile considering the matter was informed that followingthe filing of the charge herein the Regional Directorintended to issue the present complaint which wouldtreatwith issues raised in Objections 1 and 2 TheBoard on May 14 issued its order directing a hearingbe held for the purpose of receiving evidence to resolvethe issues raised by Union'sObjections 1 and 2, statingthat the issues could thus best be resolved and thatsuch hearing be consolidated with any hearing to beconducted in the present case 2On May 22 the Regional Director issued his orderconsolidating cases together with the instant complaintand notice of hearing Respondent'sanswer as furtheramended at the hearing narrowed the issues, in thatRespondent admitted the filing of the charge,the statusof the Union, the necessary commerce information,and the conclusion that Respondent'soperations comeunder the Board's jurisdiction The supervisory statusof Respondent President Stanley Zwicker and his son,Vice President Jeffrey Zwicker, were admitted In therepresentation proceedings and the election agreement,'Except for events referred to as background in this case theevents herein took place during the late fall of 1968 and the firstpart of 1969RAt the hearing in this matter the Company for the first timeraised a question as to whether the Union s exceptions to the RegionalDirector s report were timely filed and asked for dismissal of theUnion s exceptions on the basis of untimely filing I denied the Company s motion on the grounds that it had not raised this objection atan appropriate time before the Board and the Board had in effectfound the Union s exceptions to be timely filed in issuing its May14 order directing a hearing on the matters182 NLRB No 10 MR. WICKE,LTD. CO.the parties agreed that the appropriate unit of Respond-ent's employees was the following:Allproductionandmaintenance employeesemployed by Respondent at its New Haven, Con-nnecticut,plant, including shipping and packingemployees, but excluding office clerical employees,professional employees, guards and, supervisors asdefined in the Act.Respondent admitted that the Union had requested itto bargain collectively on or about October 1, 1968,and that it refused and continues to refuse to bargaincollectively with the Union, butdenied that such actionviolated the Act.In, regard to specific allegations in the complaint,Respondent admitted it posted a cartoon in the plantnext to the timeclock in December 1968 and that itspresident,StanleyZwicker, gave two speeches toemployees and distributed a letter or leaflet dated Decem-ber 31, 1968. Copies of the cartoon, the letter, andthe two speeches were received in evidence by stipulationof the parties. Respondent denied that by these. speeches,the letter, and the cartoon it had threatened its employeeswith loss of employment or shutdown of its plant ifthe Union won the election. Respondent admitted grant-ing a November 22, 1968, 5-cent wage increase to Iunit employee, a November 29, 5-cent wage increaseto 26 unit employees, and a November 29, 10-centwage increase to 2 unit employees. These wage increaseswere given between the time the election agreementwas signed and the date of the election.Respondent admitted granting wage increases of 5cents to 22 unit employees, 10 cents to 8 unit employees,and 25 cents to 1 unit employee on January 17, 1969,the day after the Union filed its Objections to ConductAffecting the Results of the Election. Respondent admit-ted placing in effect a Blue Cross-Blue Shield medicaland hospitalization plan for employees on or about April1,1969.Respondent denied that any of these actionsviolated the Act.At the hearing conducted on July 30, 1969, in NewHaven, Connecticut, all parties were afforded full oppor-tunity to appear, to examine and cross-examine witness-es, and to argue orally. General Counsel, Respondent,and the Union have all filed briefs which have beencarefully considered.On the entire record in this case, including my evalua-tion of the reliability of the witnesses based on theevidence received and my observation of their demeanor,and on the fact that some substantial portions of theevidence were not denied or explained, I make thefollowing:FINDINGS OF FACT1.THEBUSINESSOF THE RESPONDENT ANDTHE LABOR ORGANIZATION INVOLVEDRespondent is a Connecticut corporationmaintainingits principal office and place of business in New Haven,Connecticut, where it isengaged inthemanufacture,sale,and distribution of women's wearing apparel.39Respondent annually receives directly from points out-side of Connecticut cloth, machinery, and other materialsvalued in excess of $50,000 and annually ships women'swearing apparel valued in excess of $50,000 directlyto points outside of the State.Respondent admits and I find that it is engaged incommerce within the meaning of Section 2(6) and (7)of the Act.Respondent admits and I find that the Union hereinisa labor organization within the meaning of Section2(5) of the Act.11.THE UNFAIR LABOR PRACTICESA. Background and Undisputed FactsIn a previous case (172 NLRB No. 181) involving'theCompany, the Union, and Local 443, InternationalBrotherhood of Teamsters, Chauffeurs, Warehousemenand Helpers of America, herein called the Teamsters,the Board determined that the Company violated Section8(a)(1) and (2) of the Act in making various threatsto employees of loss of employment and other economicreprisals if they did not sign checkoff cards for theTeamsters, and by recognizing and entering into a con-tractwith the Teamsters at a time when the Teamstershad not been validly authorized to represent Respond-ent's employees. The Board ordered the Company towithdraw and withhold recognition from the Teamstersand not deal with it concerning grievances, labor dis-putes, etc., "unless and until such labor organization[Teamsters] has been certified by the Board, followinga Board-conducted election, as the exclusive bargainingagent of [Respondent's] employees."In that case the Board reversed the Trial Examiner'sfinding that Respondent had violated Section 8(a)(5)by not recognizing and bargaining with the ILG. TheBoard stated that though the ILG had apparently securedvalid authorization cards from a majority of the employ-ees, as the Trial Examiner found, Respondent apparentlyintended to raise the question of majority status anddue to the fact that only one isolated violation of Section8(a)(l) had taken ;place within the 10(b) time periodlimitation established by the Act, the Board could notfind that "a real question concerning representation didnot exist and that the Respondent Company could nothave doubted in good faith the ILGWU's claim to majori-ty status when it refused to honor the ILGWU's bargain-ing request." The Board issued its decision on August22, 1968, and denied a petition for review of its decisionon September 11, 1968.Respondent objected to the General Counsel's citationof this case to the Trial Examiner. General Counselalleged that the case would provide background informa-tion concerning the instant case. In examining thespeeches made by Stanley Zwicker I find referencesto the previous case. I consider that the previous casedoes provide important background information for theinterpretation of facts and statements which might appearotherwise to be ambiguous or innocuous. None of theparties offered any testimony regarding the December 40DECISIONSOF NATIONALLABOR RELATIONS BOARD31, 1968, letter or leaflet from Stanley Zwicker to theemployees or concerning his two speeches to the employ-ees on January 6 and 8,. 1969. The 'parties agreed thatthe copies of the leaflet and the two speeches whichwere attached as appendixes 2, 3, and 4 to the RegionalDirector's report were what was given to the employees,and, as part of the formal papers, were before me.Therefore my consideration as to whether they couldhave affected the conduct of the election and, further,whether they violated Section 8(a)(1) of the Act andwould serve as an underlying basis for an 8(a)(5) finding,must be made on consideration of those documentsin the circumstances and against the background ofthe events.None of the parties gave any, testimony concerningthe, November or the January wage increases 'granted'byRespondent. Contrary to Respondent's position asstated on pages 12 and 13 of its brief, Jeffrey Zwicker'stestimony related solely, to the change in the Blue Cross-Blue Shield plan and had no bearing on the Januarywage increases. In fact' his testimony concerned a"deci-sion made in early February ' 1969 to make the changein that plan and thus could have had no referenceto wage increases given some 3 weeks prior theretoRespondent additionally argues in its 'brief that, ininvestigating the objections to the election, the RegionalDirector determined in his report that the'wage increasesgiven prior to the election in November 1968 may havebeen part of a continuing pattern to give wage increasesat changeover times in the fall. After citing the RegionalDirector's statement in this regard, Respondent's briefstates: "We submit-that General Counsel (did not) puton any evidence in the above matter pertaining to theincreases given before the election took place, thereforethe findings of the Regional Director as to this issuemust be upheld and the Charge pertaining thereto dis-missed."Respondent overlooks the, Board's Order which ineffect overturned the Regional Director's decision regard-ingUnion's Objection I and specifically ordered thatevidence be taken regarding the matters alleged in bothObjections 1 and 2 in the instant proceeding. The GeneralCounsel alleged in the complaint that the granting ofthe wage increases in November 1968 unlawfully inter-fered with the` conduct of the election held on January9, 1969, by coercing Respondent's employees in theirselection of bargaining representatives, and that suchconduct prohibited the, employees from making a freeand untrammeled choice in the election. Further theGeneral Counsel alleged'that those 'increases togetherwith other Respondent actions violated Section 8(a)(5)and (1) of the Act in that they were part of a courseembarked on by Respondent to undermine the Unionand dissipate the Union's majority status. The GeneralCounsel in not putting on any evidence in regard tothe wage increases relied on the fact of them and theirtiming to the election (facts which Respondent's answeradmitted) to establisha prima faciecase of Respondentinterference with the election process and as violationsof Section8(a)(1).Considering only the preelection increases the recordbefore me shows that reasonably substantial increaseswere granted by Respondent to most of the unit employ-ees in the period between the execution of the electionagreement and the election.Respondent,mistakenly or'otherwise,offered no explanation in this proceedingto demonstrate that there were any other factors whichled to these wage increases other than the pendencyof the election.The Board has held that the burdenof going forward and demonstrating that there wereother factors which led to the granting of such increasesisupon the employer.InN.L.R.B. v. Exchange PartsCo., 375 U.S.405, the Supreme Court stated in findingsuch increases to be violative of Section 8(a)(1) ofthe Act,that,"the danger inherent in well-timed increas-es in benefits is the suggestion of a fist inside thevelvet glove.Employees are not likely to miss the infer-ence that the source of benefits now conferred is alsothe source from which future benefits must flow andwhich may, dry up if it is not obliged"The Boardhas in many cases held that such action,sufficientlyinhibits employees' expressing their free choice in anelection to warrant setting aside that election.Considering the postelection wage increases, we arefaced with a similar issue in that these unexplainedJanuary wage increases were given by Respondent theday after the Union filed,what I find to be valid objec-tions affecting the conduct of the election,while thestatus of the question concerning representation wasstill unresolved.These postelection wage increases werelarger than the November increases and the timing ofthem is such,as to demonstrate that Respondent soughtto assure that the employees would continue to rejecttheUnion.The Board'srecent decision inGarlandKnittingMills of Beaufort,South Carolina,Inc.,178NLRB No. 62,, appears to reaffirm that such acts byRespondent constitute 8(a)(1) violations as stated bythe Board inRalph Printing&LithographingCo.,158NLRB 1353, and taken together with the preelectionconduct and other Respondent conduct demonstratesthat a bargaining order is necessary to redress the viola-tions.Vice President Jeffrey Zwicker testified that the Com-pany had a Blue cross-Blue Shield plan, whose costwas borne by the employees,which was in effect priorto the advent of the 1968 union campaign and thatthe plan when put in effect was the best plan available.Zwicker testified there were conversations with the BlueCross-Blue Shield representative over a period of years`and that in January or February 1969 he heard of alow-cost rider which would pay for a semiprivate room.Respondent thought that the minimal cost of the ridermade it so attractive they decided to add it to theirplan.Zwicker later testified that it was prior to the'electionwhen Respondent determined to put this riderinto effect as soon as they could do so.On April1, 1969, Respondent made its Blue Cross-Blue, Shield plan noncontributory for employees andpaid for the employees'policies although employeescontinued to pay for coverage of a spouse or dependentsiftheydesired.Jeffrey Zwicker testified Respondent MR WICKE, LTD COhad wanted to make the policy noncontributory forover a year and a half, but did not do so for economicconsiderationsAccording to him, Respondent in earlyFebruary 1969, some 3 or 4 weeks after the election,made the decision that it was economically feasibleto change the plan to a noncontributory status andthe change was thereafter made The underlying econom-icconsiderations according to Jeffrey Zwicker werethat Respondent had lost four skilled operators on theday of the election (January 9) to another garmentmanufacturer in the same building and it felt it mustoffer the employees something to prevent a high rateof employee turnover, particularly among skilled employ-eesHe stated Respondent thought the four might possi-bly have left for higher wages and because they werelured away by the other manufacturer Zwicker statedthat the Union's losing the election on that day mighthave been a cause in the four employees' departureAccording to Jeffrey Zwicker the other manufacturerhad started sewing operations the previous fall althoughithad been in the same building for over 2 yearsZwicker acknowledged that another ILG manufacturerhad been in the same building for over 5 years Respondent's annual turnover rate of employees was approxi-mately 40 percent but Zwicker said this was mostlyin the unskilled group Since there are no elevatorsin the building and everyone must use a common stair-case there must have been some contact between theemployees of the various companiesItwould seem that if there were a labor crisis, asJeffrey Zwicker testified, it occurred immediately whenthe four employees left If Respondent was worriedabout others leaving it would have decided to offerbetter working conditions (the Blue Cross plan) whenthe crisis occurred rather than some 3 or 4 weekslaterThere was no testimony that any other employeesleft in the interim or were contemplating doing so,even up until April 1There is no other testimony regarding the decisionto change the Blue Cross plan or the implementationof the change Therefore the question as to the purposeinmaking the change and putting it into effect mustbe resolved on the testimony of Jeffrey Zwicker andthesurrounding circumstancesRespondent'sbriefclaims that the change in the plan was contemplatedfor over a year but that Respondent was held up byeconomic conditions and the fact the t a decision waspending in the prior case As noted above the Boardissued its decision in August 1968 and denied a petitionto review its decision in September 1968 which wouldappear to remove the pendency of that case from theissues if indeed it were ever one The essence of JeffreyZwicker's testimony is that the possibility of losingother skilled help made the change in the plan economi-cally feasibleHowever, as noted above, the timing of the decisionappears wrong if it was prompted solely by a "laborcrisis " Other things must have entered into the decisionwhich was not made until February Zxyicker intimatedthat a sign posted by one of the building's occupants41that he was paying ILG benefits may have influencedthe decision as a partial answer to that announcementIconclude that one of the reasons influencing thechange was a continuation of Respondent's policy ofgranting postelection benefits to its employees in keepingwith its statement that they would fare better withouta union Respondent, knowing of the Union's objectionsand with experienced counsel, recognized the possibilitythat there might be another election and Respondentwas in the position of wishing to reward its employeesfor voting against the Union and wishing to assureitself of continued employee supportSince I find that part of Respondent's reason forchanging the Blue Cross-Blue Shield plan was to rewardits employees for voting against the Union and assuringtheir continued support while the representation proceed-ings remained unresolved, I must also find that saidactions violated Section 8(a)(1) of the Act in the samemanner as did the postelection wage raises and constitut-ed a further effort by Respondent to assure itself thatthe Union's preelection majority status had been dissipatedConsidering only the preelection raises I find thatthe facts alleged in Union's Objection I have beenproven and that Respondent has not offered countervail-ing evidence and recommend that the objection be sustamedB The Cartoon, the Letter, and the SpeechesJeffrey Zwicker testified that, some 2 or more yearsprior to December 1968, he clipped a cartoon froma newspaper he thought was the Wall Street Journal,and kept it Following the election agreement he askedan employee to redraw the cartoon and then he postediton the plant bulletin board where it remained forabout a week The cartoon (appendix I to the RegionalDirector's report in the Board's formal papers) showsan apparently happy man bearing an "On Strike" signcoming home and saying to a distressed wife holdinga rent bill, "WellWe Won The Company WentOut Of Business"" No other significant testimony wasoffered concerning the cartoonThe question to be answered is whether the cartoon,Stanley Zwicker's December 31 letter, and his twospeeches of January 6 and 8 constitute threats to employ-ees of loss of employment and plant shutdown in viola-tion of Section 8(a)(1) and whether this antiunion cam-paign interfered with the employees' freedom of choicein the electionThis campaign must also be assessedagainst the November raises given to the employeesand the prior case which Zwicker referred to in hisspeechesFollowing the tone setting cartoon, Zwicker in hisDecember 31 letter stated he did not know whetherthe employees would be together the following yearand that there should be no layoff unless the plantwas shut down by the ILG He stated he would closethe plant before he would let the Union tell him tofire an employee and he concluded with a thinly disguised 42DECISIONS OF NATIONALLABOR RELATIONS BOARDthreat that at his age, and presumably at the age ofsome of the employees, it was hard to find a job.Zwicker's statement about closing the plant beforeallowing the Union to tell him to fire an employeepresumably meant he would not sign a union-shop con-tract.This line was abandoned in Zwicker's January6 and 8 speeches in which he warned the employeesthat they could be fired if they did not pay dues undera union-shop contract and the way to guarantee thatwould not happen was to vote against the Union.The two speeches contained a consistent theme thatif the Union were successful in organizing the planttherewould be a strike and with only one customerthe Company would go out of business and the employeeswould lose their jobs, since even if the Company hiredreplacements the Union could not force the Companyto take back the strikers.Zwicker stated that the employees knew the Companyhad previously urged them all to join the Teamstersand said he had received bad advice. He told the employ-ees they now had the services of a labor relationsexpert and referring to the election agreement said:Itwas through this man that we determined theday on which the election would take place, theplacewhere it would be held, and the time itwould take place; and Mr., Cooper and the Unionlawyers from New York couldn't do a thing aboutit.This is one of the reasons we have told you,and we are telling you now-don't let the unionorganizers or their two or three stooges in herescare you or fool you.The impression from this statement is that the deci-sions on the election were made solely by the Companywithout any participation by the Union and that theNational Labor Relations Board had sanctioned the Com-pany's decision. Such a statement of itself would tendto make the employees doubt that a free and fair electioncould be held since, according to Respondent, it alonewas responsible for all the decisions regarding the elec-tion.Zwicker's speeches sought to create dissension inthe union ranks by claiming that those employees work-ing for the Union were paid stooges who would continueto be paid by the Union while striking employees wouldreceive nothing and would lose their jobs. Referringto an alleged union promise that it would see thatRespondentgot other work if it lost the John Meyeraccount, Zwicker stated the Union, would not do sobut rather would try to keep Respondent from gettingwork in order to help the Union's other members allto the harm of the 40 or so Respondent employees.This is a return to the refrain that the Union onlywanted to put Respondent out of business and wouldviolate its duty to represent the employees' interest.Zwicker stated that he knew improvements shouldbe made but that he could not do so while they werehaving union trouble and that the employees stood tolose if the Union got in but they would gain if theUnion were defeated. This statement blames the Unionfor Respondent's not making improvements and threat-ens harm if the Union is successful and promises benefitsif it is not.On several occasions in his speech Zwicker usedthe phrase "in my opinion" in an apparent attemptto place his speech in the so-called "free speech" areaand to qualify the remarks as predictions of what mighthappen. But Stanley Zwicker is the president of Respond-ent and the one who will decide the course Respondentwould takeinnegotiationswith the Union. Further,these speeches were given by Zwicker as expert adviceby a savant to unlearned employees as to what wasbest for them and was not the opinion of a minorsupervisor. Here the hand that controlled.the Company'scourse of action vis-a-vis the Union was telling theemployees what would happen if they were foolhardyenough to select the Union as their bargaining agent.The clear import of this campaign could not be missedby the employees. I find that the campaign, by thecartoon, the December 31 letter, and the January 6and 8 speeches, interfered with the employees' freedomof choice in selecting a bargaining representative andfurther violated Section 8(a)(1) of the Act by threateningthe employees with loss of their jobs or a plant shutdownif they chose the Union to represent them. Accordingly,Iwill recommend that the Union's Objection 2 be sus-tained.In summary, I have found that Respondent committedthe conduct complained of in Union's Objections Iand 2 and recommend they be sustained and the resultsof the election of January 9, 1969, be set aside. Ihave also found that by these same acts and by otherpostelection acts Respondent violated Section8(a)(1)of the Act and made the holding of a free and fairelection impossible,while undermining the Union'smajority status, in endeavoring to prevent collective bar-gaining with the Union. Hereafter, I find that the Unionenjoyed a majority status at the time of its October1,1968, demand for recognition and bargaining andthatRespondent by the above actions in refusing tobargain violated Section 8(a)(5) of the Act. ThereforeIwill recommend that the petitions in 1-RC-10258 and1-RM-716 be dismissed.C.The'Union'sMajority StatusBert Cooper,'manager oftheConnecticut Ladies'Garment Workers' Union, testified he sought to organizeRespondent's employees since the fall of 1966, andthat he personally met and worked with a large numberof Respondent's employees in various phases of, theorganization.He testified that in the fall of 1968, some2weeks after the Board's denial of the petition fora review of its decision in the prior case, he heldameeting at the union hall in New Haven for thepurpose of getting new authorization cards signed bythe employees. At this September 25 meeting, UnionAgents Jill lannone and Peter DeGiacomo were presenttogether with 19 Respondent employees, in a room Coop-er described as being about 15 by 13 feet. He testifiedthat blank union authorization cards in English andSpanish were handed out to the 19 employees, each MR. WICKE,LTD. CO.43ofwhom he knew, since he had worked with themin the prior organization campaign. He told the employ-ees that, if they wanted the Union to represent them,a majority of the employees would have to sign authoriza-tion cardsdesignatingtheUnion as their collective-bargaining agent.He said the Union could then askthe Company for recognition and, if the Company re-fused,they could get bargaining rights by an electionor by a strike. An examination of the cards establishesthat they are clear, unambiguous designations of theUnion as the employees' bargaining agent.Cooper testified that he observed all of the 19 employ-ees at this meeting filling in and signing their authorizationcards.. The cards were then collected by Jill Iannoneand Peter DeGiacomo and brought to Cooper at thedesk in front of the room where he checked over eachcard making sure it was completely filled out and signed.Cooper testified he spoke only in English, but thaton the union committee,which was elected at thattime,were two employees who spoke Spanish and wereavailable to assist any of the Spanish-speaking employeesin completing their union authorization cards. Cooperthen identified the authorization cards marked G.C.Exhs. 2(a) through 2(s). The 19 employees whose namesand signatures appeared on these cards, as per Cooper'stestimony, were all then employed by Respondent.During cross-examination Cooper was asked whetherhe personally observed the signature being placed oneach of the 19 cards and replied that he was standingaround the room while the employees were filling inand signing, the cards, he observed their doing so andjr this.way, and by later observation, of the cards afterthey were collected, assured himself that each of th'e^cards,was filled in and' signed by eachof the f9'employedspresent at this meeting.After these 19 authorization cards G.C. Exhs. 2(a)through 2(s)were so identified,their admission intoevidence was moved by the General Counsel. Respond-ent objected saying that it would have no objectionifRespondent had the right to check the signaturesagainst its records. Respondent was allowed to do soand utilized a long luncheon recess for this purpose.Respondent voiced another objection to receipt in evi-dence of the cards, stating that the identification ofthe authorization cards was not proper,in that theindividual card signer must necessarily be present forquestioningby, Respondent to establish the identity ofthe cards.Following the luncheon recess Respondent stipulatedto the authenticity of the signatures on cards2(c), 2(d),2(e), 2(f), 2(g), 2(h), 2(i), 2(m), 2(o), and 2(q).Withregard to the nine othercardsRespondent said it hadsome question as to the authenticity of the signatureson those cards.After some extensive colloquy, BertCooper was recalled to the stand for further examinationby Respondent concerning the nine cards Respondentsaid it questioned. During thecolloquyRespondent againproclaimed its "right" to question the signers of theauthorization cards as to the background of their signingthem. Cooper was questioned by Respondent regardingwhere each of the nine individuals was in the roomat the September 25, 1968,meeting andto each inquiryhe replied that he did not recall precisely where theperson was but only knew the person and knew theperson was in the room. Concerning each of the ninecards Cooper stated he knew the person and saw theperson among others signing and completing the authori-zation cards. Examination of the cards discloses noirregularity.At the conclusion of thevoir direexamination,Respondent objected to the introduction of these ninecards on the sole basis that it said the General Counselhad a duty to produce all the cardsignersto identifytheir own signatures and to give Respondent an opportu-nity toquestion them on the background leading upto their signing those cards The objection as statedwas overruled and the 19 authorization cards werereceived in evidence.Jill Iannone testified that she visited employee BertaBernabeo at her home and explained to her that thepurpose of the cards was to authorize the Union toact as the collective-bargaining agent for Respondent'semployees. The card (G. C. Exh. 6) is in Italian and,according to Iannone,Berta read it and asked Jill lannoneto fill in the card which Berta then signed and dated.This card was received into evidence without objection.Berta Bernabeo was an employee of Respondent atthat time.Employee Clementina Lincoln testified that she gaveout union authorization cards and received from employ-ees four signed cards, which were identified as G. C.Exh. 7(a) through (d). These were the cards of Elsa1?efgado; Mmrgereta G'ol'dberger, Mattie Mims, and Con-cefta' 12ag'eriese.Prior toMrs.Lincoln's testimonykespon'dent had stipulated to the authenticity of thecards, of Efsa 6e1gad'O'9 Margereta Goldberger, and Con-cetta Ragenese. Clementina Lincoln testified that eachof the four, who were all employed by Respondentat the time, signed the authorization card in her presenceand dated it, after having read it. She testified thatshe told each of them that if she wanted Cooper andthe Union to represent her, to read the card and signit.Respondent stated that its only objection to the receiptof these four cards in evidence was that it did notknow what led to the signing of the cards by the individ-ual employees and that Respondent thought it had aright to question each individual on why she signedthe authorization card.Thisobjectionwas overruledand the four cards were received in evidence.JosephineColonattended the September 25 meetingand took blank authorization cardswhichshe later dis-tributed to a number of employees.She testified thatshe gave blank cards to Esperanza Garcia, Ana Pabon,LucyRosario, Carmen Zayas, Anna Mendez, and PetraMercado and that each of these employees gave hera signed and dated card back.She testified that allof these cards were in Spanish and that each of theseemployees reads and speaks Spanish. She stated thatwhen she gave them the blank cards she told themthat if theywanted a union they would have to sign 44DECISIONSOF NATIONALLABOR RELATIONS BOARDthe cards and if they did not want a union not tosign the cardsEach of the six employees were thenemployed byRespondentRespondent objected to these six authorization cardson the sole basis that the General Counsel was notbringing in the individual signatories of the cards sothatRespondent could question them on the backgroundand their reasons for signing the cardsAs the solebasis for Respondent'sobjection to receipt of thesecards, theobjection was overruledand G C Exhs8(a) through(f)were received in evidenceCarrieWinfreytestified that she receiveda card ather home and filled it out,signed it,and dated it thesameday, September 25Respondent originally offered'to stipulatethe authenticityof this card,and, when it was offered in evidencefollowing CarrieWinfrey'stestimony,Respondent statedthat it objectedto the receipt of thecardon the samebasisthat it hadobjected to the other cards Respondentthen stated it wantedvoir direexaminationand askedwhether Winfreyattended the September 25 meetingShe testified she did not Respondent then made noobjection to the receipt of this authorizationcard whichwas received in evidenceAs abovedescribed,31union authorization cardswere received in evidence as valid expressions of theemployee signatories'intent to authorizethe Union tobargaincollectively for themThus, as of October 1,whentheUnionmade a demand for recognition onRespondent,ithad signed authorization cards from 31of the45 employees then on the Company'spayrollin an appropriate unit and thus represented a majorityof Respondent's employeesOn October1,Bert Cooper together with Jill lannoneand Peter DeGiacomo went tothe Company'splantand metwith Stanley Zwicker Coopertestified thathe handed Zwicker his business card,said that he repre-sented a majority of the workers employedby the Company, and was prepared to prove hismajority by acard count,through either the State or Federal mediationservices or a mutually acceptablethird partyCoopertestifiedhe hadthe authorization cards in his handat the time, and so told Zwicker Zwicker said hedid not care how many cardsCooper had or who herepresented,that he did not have to answer him andwas going to leave it to the government and seek legaladviceCooperstated that as he left he gaveZwickera letter(G C Exh 3) whichstated thattheUnionrepresented a majority of the production and maintenance unit employees and that theUnionwas preparedto demonstrate its majorityby a cardcount which couldbe conducted by an independent party such as theState LaborRelations Board, State Arbitration and Medi-ation Service,the Federal Mediation and ConciliationService,or a similar agency or any mutually acceptableimpartialthird partyAfter leaving the plant the Unionsent Zwicker a telegram stating that it was confirmingitsvisit to the plant and was prepared to prove itrepresented a majority of Respondent's employees andwas demanding recognitionAn oral demandaccompaniedby a letter and followedby a confirmingtelegram was the sameway in whichthe Union madeits demand on Respondentin November1966, as found by theBoard in the prior caseStanley Zwicker testified thatwhenCooper cameinto his officewith two other people on October 1and made the demand for recognition,Zwicker repliedhe didn't believe that could be truebecausehe didn'tthink his girls would do so, andadded' ' we have acase pending whatdo you wantfrom me9"Zwickertestifiedthat theywere in the middle of a case (theprior case)and he wouldn't believea claim that theILG had a majorityof his girlsHe testifiedthat Cooperdid not say he could prove themajoritybut said Cooperhad anenvelopewith him which helaid on the deskand then tookbackHe said Cooper did not showhim any cards Zwickertestified he didnot recall anyletter being left at theoffice that day but he believedthey gota telegramfrom the Union the following dayDespite thistestimony,Respondent's answer admittedthata demand for recognitionwas madeupon it onOctober 1Respondent bases its refusal to recognizethe Unionon several thingsFirst,Respondent argues in its briefthatin the prior Board case the Boardordered theEmployer to withdraw and withholdrecognition fromthe Teamsters Local or any successor labororganizationas the representative of its employees, unless and untilsaid labororganization was certified by the Board asthe exclusiverepresentativeof suchemployees, andthat,thisinjunctionmustapply to the ILGRespondentstatesthat the Company wasinexperiencedin labormatters andthatthe Board's use of the term "successororganization" is confusing and subject to interpretationRespondent states thatThe onlypossible interpretation,even for one expe-rienced inthe field would be thatitreferred toany otherunion thatwouldbe successful in weaningthe employeesawayfrom the Teamsters-in thisinstance the Petitioner This being so theEmployerRespondent herein,using the plain meaning of thewords honestlyfelt that before he could recognizeany union or bargainwithany union,ithad firstto be Certified by the National LaborRelationsBoardPutting things in proper prospective we have thefact that the ILG wasthe ChargingPartyin the formercaseand clearlycould not stand in the position ofbeing a successor to the Teamsters organization whichthe Employer had aided in violationof the ActBesidesthe fact thatRespondent offered no testimony to substan-tiate this claim,the reasoning is fallacious and mustfail from itslack of any weightRespondent next argues that the Union did not offerto demonstrate proof of its majority, based on StanleyZwicker's statement that no one showed him any unioncardsHowever,the clear testimony of the Union wasthat the offer was madeorally,in writing,and by tele-gram Stanley Zwicker testifiedthat hismemory wasnot of thebest and I reject histestimonyin this regard MR. WICKE,LTD. CO.and find that a firm offer to prove majority was madeby the Union and was rejected by Respondent.The Union thereafter filed a petition and 2 days laterRespondent filed its petition. Respondent's brief claimsthat in following this course of action Respondent wasfollowing the advice of one of the Board memberswho in a speech said that if a union makes a demandby showing cards the safest course for an employerto follow was to file a petition for an election. Respondentneglects to add that in filing a petition for an electionRespondent must also refrain from violating the Actby attempting to undermine a union majority by commit-ting unfair labor practices Further there is no testimonyby Respondent here that it was following this advice.Respondent infers that Stanley Zwicker doubted theUnion's majority.- A good-faith doubt of majority mustbe based on something. Respondent offered nothingmore than Zwicker's statement that he didn't thinkhisgirlswould do so to substantiate its claim of agood-faith doubt of the Union's majority. There shouldbe some tangible evidence to bottom this declarationon, but none was offered other than linking this claimwith the fallacious reasoning regarding the Board's deci-sion in the prior case. If Zwicker doubted the Union'smajority it was not based on any tangible fact or'evidenceadduced in this proceeding. If he did in fact doubtthe Union's majority status it may have been becausehis pride was hurt to think that his employees wouldauthorize the Union to bargain for them. But this isnot'a good-faith doubt founded on something tangible.Respondent's unfair labor practices demonstrate that'the doubt if any was in bad faithD. ConclusionsFhave found that Respondent did not have a validbasis for doubting the Union's majority in relying onthe Board's Order in the prior case nor did Respondentshow any basis for a good-faith doubt of the Union'smajority at the time the demand was made upon itby the Union on October 1, 1968. The Union had aclear valid majority and offfered to prove it. Respondentrejected the offer. The Union then filed a petition foran election followed 2 days later by the Respondent'spetition. In the time between the petition filings andthe election, Respondent engaged in the antiunion cam-paign described above, seeking to undermine the Union'smajority status by threatening, the employees with theinevitability of a strike if the Union were successfulin organizing the plant and the inevitability of the employ-ees' loss of their jobs if, they did strike. This campaignwas carried on in a series of speeches, a leaflet, andRespondent's cartoon. To further show its power toeffect the employees' wages, Respondent gave a seriesof wage increases in November a little more than amonth prior to the election. The natural effect of theseraises would be to demonstrate to the employees thatRespondent was the source of benefits the employeesmight receive. This, coupled with Respondent's antiunioncampaign predicting disaster for the employees if theUnion came in, could only have the effect of underlining45for the employees that they were dependent, upon theCompany for any benefits they might receive, and affect-ing and undermining any reliance they might have onthe Union.'Respondent in its brief claimed that the RegionalDirector's statement in his report on objections fore-closed any decision by me as to the effect of the wageraises. Respondent overlooked that the Board specificallyordered that I take evidence in regard to these matters.Respondent chose not to offer any evidence as to whyitput the wage increases into effect in November 1968.I therefore have no alternative but to decide that thenatural effect of such, an event is what Respondentintended and therefore that Respondent made these wageincreases in November for the express purpose of under-mining the Union's majority.Similarly, following the election Respondent gaveother wage increases to the employees and effectuateda change in the Blue Cross-Blue Shield plan. Respond-.ent's reasons for the January 1969 wage increases follow-ing the election were not given. As stated heretofore,Ifind that these increases and the change in the BlueCross-Blue Shield plan were continuations of Respond-ent's efforts to demonstrate to the employees that italone held the complete determination of their futurewelfare and that its actions violated Section 8(a)(1) ofthe Act.Thus Respondent in bad faith refused to recognizeand bargain with the Union and embarked on a coursedesigned to undermine the Union's majority status andthwart its employees' expressed desire to be representedby the, Union. Respondent sought to escape from theduties and responsibilities of collective bargaining andacted to frustrate that end, violating Section 8(a)(5)and'(1) of the Act as alleged in the complaint.'As to the manner''df remedying Respondent's viola-tions, I 'am constrained to recommend that Respondentbe ordered to bargain with the Union. InGarlandKnit-tingMills, supra.the Board noted that bargaining ordersunder the Supreme Court's holding inN.L.R.B. v. GisselPacking Co..395 U.S. 575, could be ordered both wherethe unfair labor practices were so coercive that suchan order was necessary to repair their unlawful effectand in situations where the possibility of erasing theeffects of past practices and insuring a fair electionor rerun election-was slight.Here we have the fact that, in 1966, a majorityof the employees, according to the Board in the priorcase,were organized by this Union and authorized itto represent them. The Board reversed the Trial Examin-er's finding that Respondent violated Section 8(a)(5)saying negatively that the. situation then was such thatthe Board could not say the Respondent might nothave had a good-faith doubt of this Union's majority.The'Board's decision which issued in the fall of 1968,some 2 years 'after the events, foreclosed the Unionfrom receiving a bargaining order and presumably deniedthe wishes of the majority of Respondent's employeesfor collective bargaining. Two weeks after the Boardagain sought to organize the employees and within 2 46DECISIONSOF NATIONALLABOR RELATIONS BOARDor 3 days had received valid authorization cards froman overwhelming majority of Respondent's employeesThe Union followed its same course of seeking recogni-tion from the Employer and again it was deniedRespondent gave no valid reason for its denial of theUnion's demand and sought to forestall recognition oftheUnion by engaging in a campaign of unfair laborpractices leading ultimately to rejection of the Unionat the January electionI think it is clear that the desires of the majorityof the employees have been expressed often enoughand on each occasion foiled by Respondent's actionsItwould therefore make no sense at this point to ordera rerun election It makes sense to order Respondentto bargain with the Union which was the employees'uncoerced choice as shown by their union authorizationcardsThe election results were the result of coercionby the Company, and in these circumstances Respond-ent's practiceswould make the prospect of holdinga fair election miniscule I will therefore recommendthat the election be set aside and that the representationpetitions of the Union and the Company be dismissedand that Respondent be ordered to bargain with theUnionOBJECTIONS OF THE ELECTIONI found above that Union's Objections 1 and 2 conductaffecting the election have merit and I conclude thatthe conduct complained of prohibited the holding ofa free and fair election I therefore recommend thatthe results of the election held on January 9, 1969,be set aside Due to my further finding that Respondenthas violated Section 8(a)(5) and (1) of the Act andthat a bargaining order is necessary, I further recommendthat the representation petitions be dismissedIIITHE EFFECT OF THE UNFAIR LABOR PRACTICES UPONCOMMERCEThe activities of Respondent set forth above in sectionII, and therein found to constitute unfair labor practicesin violation of Section 8(a)(5) and (1) of the Act, occurringinconnection with Respondent's business operationsas set forth above in section I, have a close, intimate,and substantial relationship to trade, traffic, and commerce among the several States and tend to lead tolabor disputes, burdening and obstructing commerce andthe free flow of commerceIVTHE REMEDYHaving found that Respondent engaged in the unfairlabor practices set forth above, I recommend that itcease and desist therefrom and take certain affirmativeaction designed to effectuate the policies of the Actas followsRespondent since on or about October 1, 1968, hasat all times refused and still refuses to bargain withtheUnion in good faith as the representative of itsemployees in the appropriate unit I therefore recom-mend that Respondent, upon request, bargain collectivelywith the Union in good faith and, in the event thatan understanding is reached, embody such understandingin a signed agreementHaving also found that Repondent sought to under-mine the Union's majority by granting raises and bythreatening the employees with the inevitability of astrike and loss of their job if the Union were successfulin organizing the plant and having found that Respondenthas rejected the principle of collective bargaining andacted to avoid collective bargaining and has by suchaction invaded its employees' rights under the Act asset forth in section II, above I am of the opinionthat Respondent may commit further unfair labor prac-tices,having by its action detailed herein shown itsproclivity for so doing Since it is part of the purposeof the Act to prevent the commission of unfair laborpractices, I recommend that Respondent be placed undera broad enjoinder to cease and desist from in thisor any other manner infringing upon the rights guaranteedits employees by the Act On the basis of the foregoingfindings and the entire record, I make the followingCONCLUSIONS OF LAW1Mr Wicke, Ltd Co is an employerengaged incommerce within the meaning of Section 2(6) and (7)of the Act2The Union is a labor organization within the mean-ing of Section 2(5) of the Act3Allproductionandmaintenanceemployeesemployed by Respondent at its New Haven, Connecticutplant, including shipping and packing employees, butexcluding office clerical employees, professional employ-ees, guards, and supervisors as defined in the Act consti-tute a unit appropriate for the purposes of collectivebargaining within the meaning of Section 9(b) of theAct4At all times since October 1, 1968, the Unionhas been, and is now, the exclusive representative ofthe employees in the said unit for the purposes ofcollective bargaining within the meaning of Section 9(a)of the Act5Respondent by refusing to bargain in good faithwith the Union on and after October 1, 1968, as theexclusiverepresentativeof its employees in theappropriate unit, has engaged in andisengaging inunfair labor practices affecting commerce within themeaningof Sections 8(a)(5) and (1) and 2(6) and (7)of the Act6Respondent has engaged in and isengaging inunfair labor practices affecting commerce within themeaning of Sections 8(a)(1) and 2(6) and (7) of theAct by(a)Threatening its employees with the inevitabilityof a strike and the consequent loss of their jobs orclosing of the plant if the Union won the election orwas successfulin organizingthe plant(b)Unilaterallygrantingitsemployees benefits inorder to undermine the majority status of the Unionand dissipate such status MR. WICKE,LTD. CO.47RECOMMENDED ORDERUpon the basis of the foregoing findings of fact andconclusions of law and the entire record'in this caseconsidered as a whole,itisrecommended that Mr.Wicke,Ltd.Co.,ofNew Haven,Connecticut, itsofficers, agents,successors, and assigns,shall:1.Cease and desist from:(a)Refusing to bargain collectively in good faith con-cerning rates of pay,hours of employment,and otherterms and conditions of employmentwith Local 151,InternationalLadies'GarmentWorkers'Union,AFL-CIO,as the exclusive representative of the employ-ees in the appropriate unit described in the sectionabove entitled"Conclusionsof Law."(b)Threatening employees with the inevitability ofa strike and the consequent loss of their jobs or closingof the plant if the Union were successful in winningthe election or organizing the plant.(c)Unilaterallygranting the employees wage raisesand other benefits in order to undermine their supportof the Union and dissipate the Union'smajority status.2.Take thefollowing affirmative action which is nec-essary to effectuate the policiesof the Act:(a)Upon request,bargain collectively in good faithwith the above-named Union as the exclusive representa-tive of all employees in the appropriate unit and embodyin a signed agreement any understanding reached.(b) Postat its New Haven, Connecticut, plant copiesof the attached notice marked"Appendix. "3Copiesof said:,notice,by theRegionalDirector for' Region 1, after being duly signed byRespondent'srepresentative, shall be posted by theRespondent'immediately'upon receipt thereof, and bemaintained by it for 60 consecutivedaysthereafter,in con'spicuous' places, including all places where noticesto employees are customarily posted.Reasonable stepsshall be takenby theRespondent to insure that saidnotices are not altered,defaced,or covered by anyother material.(c)NotifytheRegional Director for Region 1, inwriting,within 20daysfrom the receipt of this Decision,whatsteps have been taken to comply herewith.4Underthe terms of the order directing hearing issued by theBoard in Cases1-RC-10,258and 1-RM-716 on May14, 1969,those cases are hereby transferred to and' In the event no exceptions are filed as provided by Section 102 46of the Rules and Regulations of the National Labor Relations Board,the findings, conclusions, recommendations, and Recommended Order,herein shall, as provided in Section 102 48 of the Rules and Regulations,be adoptedby theBoard and become its findings, conclusions, andorder, and all objections thereto shall be deemed waived for all purposesIn the event that the Board's Order is enforced by a Judgment ofaUnited States Court of Appeals, the words in the notice reading"Posted by Order ofthe, NationalLaborRelations Board" shall bechanged to read "Posted Pursuant to a Judgment of the United StatesCourt of Appeals Enforcing an Order of the National Labor RelationsBoard "'In the event that .this Recommended Order is adopted by theBoard,this provision shall be modified toread "Notifysaid RegionalDirector, in writing, within 10 days from the date of this Order, whatsteps Respondent has taken to comply herewith "continued before the Board after this ruling and decision.Ihereby recommend that the election held pursuantto those cases be set aside and that both petitionsbe dismissed.APPENDIXNOTICETo EMPLOYEESPOSTED BY ORDER OF THENATIONALLABOR RELATIONS BOARDAn Agencyof the United States GovernmentFollowing a trial in which the Company, the Union,and the General Counsel of the National Labor RelationsBoard participated and offered evidence, it has beenfound that we violated the Act. We have been orderedto post this notice and to abide by what we say inthis notice.WE WILL bargain collectively in good faith, uponrequest, with Local 151, International Ladies' Gar-ment Workers' Union of America, AFL-CIO, asthe exclusive representative of all employees inthe bargaining unit described below with respectto rates of pay, wages, hours of employment, andother terms and conditions of employment, and,if an understanding is reached, we willsign a con-tract containing such understanding. The bargainingunit is:All production and maintenance employeesat the Company's New Haven, Connecticut,plant, including shipping and packing employ-ees, but excluding office clerical employees,professional employees, guards and supervi-sors as defined in the Act.WE WILL NOT threaten our employees with theinevitability of a strike and the consequent lossof their jobs or closing of the plant if the Unionorganizes the plant.WE WILL NOT try to undermine the Union'smajority status by unilaterally granting wage raisesand other benefits.All our employees are free to become or remainunion members.MR. WICKE,LTD. CO.(Employer)DatedBy(Representative)(Title)Thisisan official notice and must not be defacedby anyone.Thisnoticemust remain posted for 60 consecutivedays from the date of posting and must not be altered,defaced,or coveredby anyother material.Any questions concerning this notice or compliance 48DECISIONSOF NATIONAL LABOR RELATIONS BOARDwith its provisions may be directed to the Board's OfficeCambridge and New Sudbury Streets Boston Massa-Twentieth Floor,John F Kennedy Federal Building,chusetts 02203 Telephone617-223-330